MILLS, Judge.
Ervin Williams appéals the summary denial of his motion for post-conviction relief filed pursuant to Rule 3.850, Fla.R.Crim.P. We reverse.
In his motion appellant argued that the trial court improperly imposed two consecutive three year minimum mandatory sentences for his convictions for second degree murder and attempted first degree murder. Appellant contends that these offenses arose out of a single criminal episode. If his allegations are true, appellant may be entitled to relief under Palmer i). State, 438 So.2d 1 (Fla.1983).
However, the trial court summarily denied the motion without attaching portions of the record which conclusively show that appellant is not entitled to relief.
Accordingly, we reverse and remand for the trial court to either attach those portions of the record which establish that appellant is entitled to no relief, or for further proceedings pursuant to Rule 3.850.
SMITH, C.J., and NIMMONS, J., concur.